                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 1 of 55




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   475 14th Street, Suite 500
     Oakland, CA 94612
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
 5   DENNIS CUNNINGHAM, SBN 112910
     115A Bartlett St.
 6   San Francisco, CA 94110
 7   Telephone: 415-285-8091
     Facsimile: 415-285-8092
 8
     Attorneys for Plaintiffs
 9
10
                                  IN THE UNITED STATES DISTRICT COURT
11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12   ALAMEDA COUNTY MALE PRISONERS                                                           No. _________________________
13   And Former Prisoners, DANIEL GONZALEZ,
     ROCCI GARRETT, LAWRENCE GERRANS
14   and MICHAEL LUCAS, MARTIN
     GALLARDO, and SERGIO MORALES-                                                           COMPLAINT for INJUNCTIVE
15   SERVIN And JOHN DOEs Nos. 1-- X, on                                                     RELIEF, DECLARATORY RELIEF
16   behalf of themselves and others similarly                                               AND DAMAGES
     situated, as a Class, and Subclass                                                      FOR VIOLATION OF CIVIL RIGHTS
17   PLAINTIFFS,                                                                             and OTHER WRONGS
     vs.
18
     ALAMEDA COUNTY SHERIFF’S
19   OFFICE, GREGORY J. AHERN, THOMAS F.
     MADIGAN, D. HOUGHTELLING, CAPTAIN                                                       JURY TRIAL DEMANDED
20   DERRICK C. HESSELEIN, DEPUTY
     IGNONT (sp), DEPUTY JOE (sp),
21
     TECHNICIAN KAISER, ALAMEDA
22   COUNTY and John & Jane DOEs, Nos. 1 - 50.
     and,
23   The CALIFORNIA FORENSIC MEDICAL
24   GROUP, a corporation; aka WELLSPRING,
     INC. its Employees and Sub-Contractors, and
25   Rick & Ruth ROEs Nos. 1-50,
     and,
26   ARAMARK CORRECTIONAL SERVICES,
27   LLC, a Delaware Limited Liability Company;
     its Employees and Sub-Contractors, and Rick
28   and Ruth ROES Nos. 51-100.

                                                                                        1

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 2 of 55




 1
      DEFENDANTS.
 2   1.      Plaintiffs DANIEL GONZALEZ, ROCCI GARRETT, LAWRENCE GERRANS and
 3   MICHAEL LUCAS, MARTIN GALLARDO, and SERGIO MORALES-SERVIN on behalf of
 4   themselves and those they speak for and seek to represent herein, for themselves and others make
 5   this complaint, based on the knowledge of the Plaintiffs as to themselves and as to conditions and
 6   acts which they have personally observed, and on information and belief, including the
 7   investigation of counsel, as to all other matters.
 8   PRELIMINARY STATEMENT
 9
10    2.     This is a civil rights action in which the Plaintiffs, on behalf of themselves and a class of

11    similarly situated individuals, seek relief for Defendants’ violations of Plaintiffs’ rights and

12    privileges secured by the First, Fourth, Fifth, Eighth and Fourteenth Amendments of the United

13    States Constitution.

14    3.     This civil rights lawsuit arises out of the unlawful, unconstitutional and inhumane manner

15    in which defendant ALAMEDA COUNTY SHERIFF’S OFFICE, its staff and employees and

16    multiple for-profit contractors, operate the largest county jail in the San Francisco Bay Area.

17    Although 85 percent or more of inmates at Santa Rita Jail are pretrial detainees, both state and

18    federal, Defendants operates this county jail as a penal institution which has as its primary

19    purpose, the lock down of inmates. Inmates are treated as the inventory in defendants’ business of

20    incarceration. Defendants expend a minimum effort to meet state and federal standards.

21    Although defendants assert that they fully comply with statutory and regulatory standards, in

22    reality, defendants have implemented policies and procedures and a system, which deliberately

23    avoids and then obfuscates their refusal to comply with these state and federal statutes and

24    regulations, which are directed at setting a constitutional standard for conditions of confinement.

25    4.     Unable to tolerate these unsanitary and inhumane conditions, plaintiffs and other inmates

26    after failing to obtain a response through defendants’ purported grievance process, then engaged

27    in a multi-prong strike, including a hunger strike, a work strike, and a strike against participating

28    in jail activities such as going to court.

                                                                                           2

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 3 of 55




 1   5.    The conditions plaintiffs and class members seek to address are:
 2             a. Excessive lock down, and inadequate time out of cell;
 3             b. Inadequate outdoor recreation;
 4             c. Unsanitary conditions of confinement;
 5             d. Food that is infested with rodents, insects and bird droppings;
 6             e. Food that is inedible due to excessive cooking and overheating;
 7             f. Lack of medical care for newly booked detainees who are detoxing from drugs;
 8             g. Requiring inmates to provide the medical care for newly booked, detoxing detainees;
 9             h. Group punishment: punishing entire units for the perceived infraction of individuals;
10             i. Retaliation and discipline against inmates for speaking out against problems;
11             j. Deliberate conduct by defendants to prevent plaintiffs and class members from filing
12                     grievances or raising complaints over conditions of confinement;
13             k. Intimidation and retaliation by defendants when plaintiffs and class members attempt
14                     to file grievances or articulate complaints over conditions of confinement;
15             l. Defendants wrongful denials of attorney visits, family visits, phone calls and mail.
16             m. Defendants’ price gouging and profiteering from charges for commissary; phone calls
17                     and video visits.
18   6.    Many if not most of these are long standing conditions, many of which were first raised by
19   the women inmates at Santa Rita Jail in Mohrbacher et al v. Alameda County Sheriff’s Office, et al.
20   3:18-cv-00050-JD.
21   7.    Defendants actions deprive plaintiffs and class members of their constitutional rights to free
22   speech and free association; to the right as pretrial detainees with the presumption of innocence, to
23   be free from punishment; to the right to be free from cruel and unusual punishment; to the right of
24   equal protection and due process under the law; all of which are guaranteed by the United States
25   constitution.
26   JURISDICTION
27
28

                                                                                             3

                                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                     Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 4 of 55




 1   8.     This action is brought pursuant to the First, Fourth, Fifth, Eighth, and Fourteenth
 2   Amendments to the United State Constitution, by way of the Civil Rights Acts, 42 U.S.C. §§1981,
 3   1983 et seq. and 1988.
 4   9.     Jurisdiction is conferred upon this Court by 28 U.S.C. §1331 (claims arising under the
 5   United States Constitution) and §1343 (claims brought to address deprivations, under color of
 6   state authority, of rights privileges, and immunities secured by the United States Constitution).
 7   VENUE AND INTRADISTRICT ASSIGNMENT
 8   10.    The claims alleged herein arose in the County of Alameda, State of California. Therefore,
 9   venue and assignment, under 28 U.S.C. § 1391(b), lies in the United States District Court for the
10   Northern District of California, San Francisco Division or Oakland Division.
11   JURY DEMAND
12   11.    Plaintiffs respectfully demand a trial by jury of all issues in this matter pursuant to Fed. R.
13   Civ. P. 38(b).
14   PARTIES
15
                Plaintiffs
16
     12.    Plaintiffs are all former or current prisoners incarcerated at the Santa Rita Jail. All
17
     Plaintiffs seek to represent a class of male imprisoned at the Santa Rita Jail at any time since
18
     November 12, 2017, two years prior to the date of filing of the Original Complaint in this action.
19
     13.    Plaintiffs DANIEL GONZALEZ, ROCCI GARRETT, are currently incarcerated prisoners
20
     in Santa Rita Jail.
21
     14.    Plaintiffs LAWRENCE GERRANS and MICHAEL LUCAS were formerly imprisoned at
22
     Santa Rita jail.
23
     15.    MARTIN GALLARDO and SERGIO MORALES-SERVIN are currently incarcerated
24
     prisoners in Santa Rita Jail, who were kitchen workers, and who received a disciplinary citation,
25
     with loss of privileges and punishment in the form of additional days added to their sentence.
26
     Defendants
27
                a. Alameda County Defendants
28

                                                                                          4

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 5 of 55




 1   16.    Defendant ALAMEDA COUNTY SHERIFF’S OFFICE (hereinafter referred to as
 2   “ACSO”) is a “public entity” within the definition of Cal. Govt. Code § 811.2.
 3   17.    Defendant ALAMEDA COUNTY is a county in the State of California.
 4   18.    Defendant GREGORY J. AHERN is, and at all times relevant to this Complaint was, the
 5   Sheriff of Alameda County. As Sheriff of Alameda County, Defendant Ahern has at times relevant
 6   to this Complaint held a command and policy making position with regard to County Jails,
 7   including Santa Rita Jail. Defendant Sheriff AHERN has caused, created, authorized, condoned,
 8   ratified, approved or knowingly acquiesced in the illegal, unconstitutional, and inhumane
 9   conditions, actions, policies, customs and practices that prevail at Santa Rita Jail, as described fully
10   below. Sherriff AHERN has, wholly or in part, directly and proximately caused and, in the
11   absence of the injunctive relief which Plaintiffs seek in this Complaint, will continue in the future
12   to proximately cause, the injuries and violations of rights set forth fully below. Defendant Sheriff
13   AHERN is sued in his official capacity only.
14   19.    Defendant D. HOUGHTELLING is, and at all times relevant to this Complaint was, the
15   Assistant Sheriff of Alameda County in charge of the Detentions and Corrections Unit (“DCU”),
16   which includes the Santa Rita Jail. As Assistant Sheriff of Alameda County in charge of DCU,
17   Defendant HOUGHTELLING has at times relevant to this Complaint held a command and policy
18   making position with regard to County Jails, including Santa Rita Jail. Defendant Assistant Sheriff
19   HOUGHTELLING has caused, created, authorized, condoned, ratified, approved or knowingly
20   acquiesced in the illegal, unconstitutional, and inhumane conditions, actions, policies, customs and
21   practices that prevail at Santa Rita Jail, as described fully below. Assistant Sheriff
22   HOUGHTELLING has, wholly or in part, directly and proximately caused and, in the absence of
23   the injunctive relief which Plaintiffs seek in this Complaint, will continue in the future to
24   proximately cause, the injuries and violations of rights set forth fully below. Assistant Sheriff
25   HOUGHTELLING is sued in his official capacity only.
26   20.    Defendant TOM MADIGAN is, and at all times relevant to this Complaint was, the
27   Commander in Charge of DCU, which includes the Santa Rita Jail. As the Commander in Charge
28   of DCU, Defendant MADIGAN has at times relevant to this Complaint held a command and

                                                                                           5

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 6 of 55




 1   policy making position with regard to County Jails, including Santa Rita Jail. Defendant
 2   MADIGAN has caused, created, authorized, condoned, ratified, approved or knowingly acquiesced
 3   in the illegal, unconstitutional, and inhumane conditions, actions, policies, customs and practices
 4   that prevail at Santa Rita Jail, as described fully below. Defendant MADIGAN directly supervises
 5   defendant HESSELEIN and has, wholly or in part, directly and proximately caused and, in the
 6   absence of the injunctive relief which Plaintiffs seek in this Complaint, will continue in the future
 7   to proximately cause, the injuries and violations of rights set forth fully below. Defendant
 8   MADIGAN is sued in his official capacity only.
 9   21.    Defendant D. HESSELEIN is, and at all times relevant to this Complaint was, the
10   Detention and Corrections Commander of ACSO. As the Detention and Corrections Commander
11   of ACSO, Defendant HESSELEIN has at times relevant to this Complaint held a command and
12   policy making position with regard to County Jails, including Santa Rita Jail. Defendant
13   HESSELEIN has caused, created, authorized, condoned, ratified, approved or knowingly
14   acquiesced in the illegal, unconstitutional, and inhumane conditions, actions, policies, customs and
15   practices that prevail at Santa Rita Jail, as described fully below. Defendant HESSELEIN has
16   direct supervision and control over the staff of Santa Rita Jail. Defendant HESSELEIN is the
17   responsible individual for enforcing defendant ACSO’s policies and procedures, for setting
18   standards, for holding all other employees, including all sheriff deputies and technicians
19   accountable for the proper enforcement of ACSO’s policies and procedures and insuring that
20   conditions of confinement are lawful and constitutional.                                           Defendant HESSELEIN is responsible
21   for investigating and being personally knowledgeable about the goings on inside the jail.
22   Defendant HESSELEIN, wholly or in part, directly and proximately caused and, in the absence of
23   the injunctive relief which Plaintiffs seek in this Complaint, will continue in the future to
24   proximately cause, the injuries and violations of rights set forth fully below. Defendant
25   HESSELEIN is sued in his personal and official capacity.
26   22.    Defendants Deputies JOE, and IGNOT, DEPUTY ‘A’, and DEPUTY “S”, were guards
27   and deputies on duty at Santa Rita Jail with direct control over plaintiffs and class members.
28   Defendant Technician KAISER is an ACSO employee assigned to work at Housing Unit 34.

                                                                                           6

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 7 of 55




 1   Defendants JOE, and IGNOT, DEPUTY ‘John Doe’, and DEPUTY “Jane Doe”, and Technician
 2   KAISER are sued in their individual capacities.
 3   23.    Each and every individual Defendant named herein was at all times relevant to this
 4   Complaint an officer or employee of the Alameda County Sheriff’s Office, acting under the color
 5   of law within the meaning of 42 U.S.C. § 1983, and acting pursuant to the authority of ASCO and
 6   within the scope of their employment with ASCO.
 7              b. The Private Contractor Defendants
 8   24.    Defendant CALIFORNIA FORENSIC MEDICAL GROUP (hereinafter referred to as
 9   “CFMG”; also known as CFMG, Inc.) is an active, domestic, for-profit corporation incorporated in
10   the State of California with its principal place of business in San Diego, California. Defendant
11   CFMG contracts with ASCO to provide general medical, dental, prenatal and opioid treatment
12   services at Santa Rita Jail. Defendants RICK and RUTH ROEs 1-50 are CFMG employees who
13   work at Santa Rita Jail. At all times relevant to this Complaint, Defendants CFMG and RICK and
14   RUTH ROEs 1-50 were agents of the Alameda County Sheriff’s Office, acting under the color of
15   law within the meaning of 42 U.S.C. § 1983, and acting pursuant to the authority of ASCO and
16   within the scope of their agency with ASCO.
17   25.    Defendant ARAMARK CORRECTIONAL SERVICES LLC (“ARAMARK”) is an active,
18   foreign, for-profit Limited Liability Company registered in the State of Delaware and licensed to
19   do business in the State of California. Defendant ARAMARK contracts with ASCO to operate the
20   kitchens at Santa Rita Jail for the purpose of feeding Santa Rita prisoners, and for the purpose of
21   preparing food to feed prisoners at least six other Bay Area county jails. Defendants RICK and
22   RUTH ROEs 51-100 are ARAMARK employees who work at Santa Rita Jail. At all times
23   relevant to this Complaint, Defendants ARAMARK and RICK and RUTH ROEs 51-100 were
24   agents of the Alameda County Sheriff’s Office, acting under the color of law within the meaning of
25   42 U.S.C. § 1983, and acting pursuant to the authority of ASCO and within the scope of their
26   agency with ASCO.
27
28

                                                                                          7

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 8 of 55




 1   CLASS ALLEGATIONS
 2   26.    Pursuant to Rules 23(a), (b2) and (b)(3) of the Federal Rules of Civil Procedure, the named
 3   Plaintiffs seek to represent a Plaintiff class consisting of all men incarcerated at Santa Rita Jail
 4   (“SRJ”)from November 12, 2017 through to the present, and the subclass of sentenced men
 5   incarcerated at Santa Rita Jail (“SRJ”)from November 12, 2017 through to the present. All such
 6   inmates were denied access to food that is adequate to maintain health in violation of the Eighth
 7   and Fourteenth Amendments to the U.S. Constitution, denied conditions of confinement that met
 8   the minimal requirements of the Eighth and Fourteenth Amendments to the U.S. Constitution, and
 9   all faced denial of due process in defendants’ retaliatory actions and the manner in which
10   grievances were handled. All plaintiffs and class members had their First Amendment and Due
11   Process rights, under the United States Constitution violated.
12    27.   The members of the class are so numerous as to render joinder impracticable. In the Fourth
13    Quarter of 2018, Santa Rita Jail had an average daily population of 2,573 inmates, of which 85%
14    or 2,175 were pretrial. Approximately 2,239 or 87% of all inmates are male.
15    28.   In addition, joinder is impracticable because, upon information and belief, many members
16    of the class are not aware of the fact that their constitutional rights were violated and that they
17    have the right to seek redress in court. Many members of the class are without the means to retain
18    an attorney to represent them in a civil rights lawsuit. There is no appropriate avenue for the
19    protection of the class members’ constitutional rights other than a class action.
20    29.   The class members share a number of questions of law and fact in common, including, but
21    not limited to:
22              a. whether the lack of sanitation in inmate housing, in holding cells, and in jail food
23                   preparation facilities is inadequate and violations of inmates eight and 14th
24                   amendment rights;
25              b. whether the members of the class were denied access to food that is adequate to
26                   maintain health;
27              c. whether ACSO and ARAMARK jointly established and implemented policies
28                   specifically designed and intended to deny access to food, and reduce necessary

                                                                                           8

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
     Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 9 of 55




 1       expenditures on food preparation and basic food that is adequate to maintain health,
 2       and reduce expenditures on costs of food storage and the proper sanitation of food
 3       handling facilities, in order to reduce ACSO’s costs to increase the profits of ACSO
 4       and ARAMARK;
 5   d. whether ACSO, in concert with its goals to increase profits to ACSO, established
 6       and implemented policies specifically designed and intended to increase profits to
 7       ACSO by providing the lowest quality food provided to inmates, forces inmates to
 8       purchase food from the commissary. This has the double benefit to defendant
 9       ACSO of maintaining lower costs output for food and simultaneously increasing
10       profits from sale of commissary items. On information and belief, plaintiffs assert
11       that the Sheriff has sole approval authority over recent significant prices increases
12       where simple, common food stuffs such as ramen return profit margins of 400% and
13       the Sheriff’s contract with the commissary concessionaire provides that the Sheriff
14       receives 40% of all profits earned.                                   Commissary prices also recently increased.
15   e. whether ACSO, in concert with its goals to impede and create barriers to plaintiffs
16       and class members’ abilities to communicate with family and friends, and increase
17       profits to ACSO, established and implemented policies specifically designed and
18       intended to increase profits to ACSO by maintaining high prices for inmate phone
19       and family video contacts;
20   f. whether ACSO established and implemented policies in violation of the First,
21       Eighth and Fourteenth Amendment, by wrongfully limiting the ability of inmates to
22       phone and visit with family and community, unreasonable denial and limits of in
23       person and video visits, with these unreasonable denials and limits partially
24       imposed through high and excessive costs of telephone calls and video visits,
25       imposed through making phones inaccessible and unavailable, and lockdowns so
26       that inmates are prevented from participating in in person and video visits;
27   g. whether ACSO established and implemented policies in violation of the Fourteenth
28       Amendment. which inflicted unconstitutional punishment against the male pretrial

                                                                               9

                                                      COMPLAINT; DEMAND FOR JURY TRIAL
       Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 10 of 55




 1                  population of SRJ by long periods of enforced idleness, excessively locking them
 2                  into cells and denying them necessary out of cell time, and outdoor recreation time;
 3              h. whether ACSO established and implemented policies in violation of the First,
 4                  Eighth and Fourteenth Amendment, by wrongfully delaying mail or not delivering
 5                  mail;
 6              i. whether ACSO established and implemented policies in violation of the Fourth,
 7                  Eighth and Fourteenth Amendment by subjecting all inmate workers to daily,
 8                  naked, full body searches which are dehumanizing and degrading;
 9              j. whether ACSO established and implemented policies in violation of the Eighth and
10                  Fourteenth Amendment by subjecting laundry inmate workers to exposure to linens
11                  and materials contaminated with human biohazardous materials from the coroners’
12                  office, including failing to provide adequate training; failing to provide any
13                  protective clothing or gear.
14              k. whether the manner in which jail laundry was performed is inadequate and violates
15                  plaintiffs and class members’ Eight and 14th amendment rights;
16              l. whether ACSO, as part of its to objective maximize profits from the inmates to the
17                  jail, in concert with CFMG policies and practices creating barriers to medical care
18                  including excessive co-pay charges;
19              m. whether ACSO established and implemented policies in violation of the First,
20                  Eighth and Fourteenth Amendments, to intimidate and prevent plaintiffs and class
21                  members from filing grievances against wrongful and unlawful practices at SRJ;
22              n. whether the members of the class were prevented by fear of retaliation from
23                  engaging in the right to file grievances against unlawful practices at SRJ.
24              o. whether at all times relevant to this Complaint Defendants ACSO, CFMG and
25                  ARAMARK acted under color of State law;
26   30.    The Plaintiffs’ claims are typical of those of the class. Like the other members of the class,
27   the Plaintiffs were victims of the Defendants’ policy, practice, and/or custom of preventing access
28   to appropriate and necessary health sustaining food; communications with family and community,

                                                                                          10

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 11 of 55




 1   necessary sanitation including sufficient supplies provided with sufficient frequency for
 2   maintaining personal sanitation; access to medical care; sufficient clean laundry; and the right to be
 3   free of infliction of frequent and repeated strip and body cavity searches that are conducted outside
 4   prisoners’ cells, for no valid penological reason, and as a form of deliberate dehumanizing,
 5   degradation.
 6   31.     The legal theories under which the Plaintiffs seek relief are the same or similar to those on
 7   which all members of the class will rely, and the harms suffered by the Plaintiffs are typical of the
 8   harms suffered by the class members.
 9   32.     The Plaintiffs have a strong personal interest in the outcome of this action, have no
10   conflicts of interests with members of the class, and will fairly and adequately protect the interests
11   of the class. The Plaintiffs have all been subject to conditions of confinement that violate the First,
12   Fourth, Eighth and Fourteenth Amendments of the U.S. Constitution.
13   33.     The Plaintiffs are represented by experienced civil rights and class action counsel.
14   Plaintiffs’ Counsel have the resources, expertise, and experience to prosecute this action.
15   Plaintiffs’ Counsel know of no conflicts among members of the class or between the attorneys and
16   members of the class.
17   34.     The Plaintiff class should be certified pursuant to Rules 23(b)(2) and 23(b)(3) of the
18   Federal Rules of Civil Procedure because the Defendants have acted on grounds generally
19   applicable to class members, the interests of the Plaintiffs and potential class members are aligned,
20   and a class action is superior to other available methods for fairly and efficiently adjudicating the
21   case.
22   STATEMENT OF FACTS
23   35.     On October 30, 2019, for the first time ever, inmates at Santa Rita Jail, unable to tolerate
24   the conditions of confinement, commenced a hunger strike, and a strike against the jail. The
25   strike against the jail included refusal to go to Court, refusal to eat the Jail’s food, and refusal to
26   perform work.
27
28

                                                                                            11

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 12 of 55




 1           General Conditions For MALE Inmates At SRJ
 2   36.     Santa Rita Jail was completed in 1989, and designed with the concept of locking up
 3   inmates. Santa Rita Jail was not designed to provide inmates with classes or programs, but
 4   primarily to keep inmates, even those who are pretrial, locked in cells.
 5   37.     Defendant ACSO, despite California State policy that the “dramatic spending in
 6   corrections” have resulted in worse or unchanged recidivism rates, and mandated that “California
 7   must reinvest its criminal justice resources to support community-based corrections programs and
 8   evidence-based practices that will achieve improved public safety returns on this state's substantial
 9   investment in its criminal justice system,” Penal Code §17.5, and despite Defendant Alameda
10   County Sheriff’s Office’s receipt of a significant portion of Alameda County’s funding from the
11   state for evidence based practices, through realignment funding, defendant ACSO has not changed
12   its emphasis on locking up inmates locked in cells and its policy of enforced idleness. Santa Rita
13   Jail, severely limits out of cell time, outdoor exercise time, and has maintained its administrative
14   rigidity.
15           Lack Of Sanitation
16   38.     Santa Rita Jail’s men minimum security housing consists of large cells with 28 to 30 men in
17   each cell. Men are housed in bunk beds, and there are 6 cells in each housing unit. In the
18   minimum-security housing units, each cell has 2 toilets, one urinal and one shower, which all 30
19   inmates share. The jail does not provide soap in the bathrooms. Inmates are required to clean
20   their own housing and bathrooms. But the jail only permits access to cleaning supplies once a
21   week for 15 minutes. In addition, the cleaning supplies is limited to only a few utensils, and one
22   bottle of cleanser. As a result, it is impossible for the plaintiffs and class members to actually clean
23   the bathrooms, or their cells, and must live in squalor and filth. One of plaintiffs’ complaints is
24   that the inmate bathrooms have become infested with swarms of small flies or biting gnats who are
25   attracted by the filth. The men have requested better and more frequent access to cleaning
26   supplies.
27   39.     Furthermore, the jail has a policy of housing people who are detoxing from drugs with the
28   general population in a housing unit rather than in a medical unit where these people receive care

                                                                                           12

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 13 of 55




 1   from medical staff. People who are detoxing from drugs are very ill, vomiting or with severe loss
 2   of bowel control. These people end up vomiting or losing bowel control on their beds, on the
 3   floors, all over the bathrooms. Because getting a lower bunk often requires a medical slip, these
 4   inmates who are detoxing are placed in the upper bunk and the vomit and feces gets on the person
 5   below. In addition, these individuals are disoriented, weak, and when they have to vomit or have
 6   loose bowels, they have difficulty getting down in a hurry from the top bunk, leading to frequent
 7   falls and injuries. Sometimes, these severely weakened and impaired individuals are unable to
 8   reach the bathroom and the resulting human bio waste is over the floors and in the general cell
 9   living area.
10   40.    Because everyone is required to live together, the smell, biohazards, and filth negatively
11   affects everyone. Because inmates have no access to cleaning supplies, this frequent situation
12   contributes to the squalor, filth and unsanitary conditions inmates are forced to live in. Almost all
13   of the minimum-security cells have someone at least once a week, who is detoxing, so this is a
14   constant, chronic condition. This results in the spread of contagious bugs such as lice and scabies,
15   staph infections, e-coli, pseudomonas, hepatitis, C-difficile, and even possibility the Aids virus.
16   41.    Due to the policy of arresting indigent and homeless people, defendant ACSO regularly
17   places these people into the cells with other prisoners, without affording these people an
18   opportunity to shower and wash. Theoretically, there is a shower available at booking/intake.
19   However, the holding cells and the booking/intake facilities are routinely filthy, rendering the
20   showers unavailable, and unusable, and certainly not suitable for assisting in cleaning people to
21   avoid the spread of contagion.
22   42.    These problems are exacerbated by the jail’s policy of not providing soap for inmates in the
23   bathrooms. Although there is a “free” toiletry kit given out to all newly booked inmates and for
24   indigent inmates, the products are of limited quantity so that it is inadequate for maintaining
25   personal hygiene beyond one or two uses. Therefore, while the soap in the “free” kit is supposed
26   to last a whole week, those who are reliant on the indigent kit do not provide enough supplies to
27   maintain personal cleanliness for an entire week. In addition, although the “free” kit for indigent
28   inmates is supposed to be provided once a week, often is provided less frequently. The inability of

                                                                                            13

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 14 of 55




 1   inmates to maintain personal hygiene negatively impacts all of the inmates who share the same cell
 2   with indigent inmates.
 3   43.    The problems extend beyond the housing unit cells and booking/intake. Whenever people
 4   are booked, or go to and from the jail to court, they are held in the multi-purpose rooms, and
 5   various holding cells. A recurring problem is unsanitary conditions in the bathrooms and the
 6   holding cells. Due to the large number of people who transit through these rooms, these cells
 7   quickly become dirty, and filled with trash. The multi-purpose room, holding cells and dress out
 8   rooms are rarely cleaned. The bathrooms available are filthy with feces and biohazards all around.
 9   44.    Even inmates do not have access to soap outside the housing unit cells because they are not
10   permitted to carry this soap on their person. Because the jail does not provide soap in any of the
11   bathrooms available to inmates, when inmates are required to go to court or other parts of the jail,
12   they have no means to wash their hands after using the bathroom. While there is a policy on the
13   books for Defendant ACSO’s books permitting inmates to bring a sanitary kit to court, whether an
14   inmate actually gets to bring a “sanitary kit” depends on the arbitrary whim of the deputies in
15   charge at the various stations along the way. Most inmates do not chance bringing their soap with
16   them because meeting up with the wrong deputy resulted in having that soap confiscated and
17   therefore resulting in having no soap at all. As a result, inmates going to court are not afforded the
18   ability to wash their hands after using the bathroom.
19          Laundry
20   45.    Every male inmate, by regulation is limited to only one set of clean clothes per week.
21   Having extra clean clothing is subject to disciplinary punishment. Laundry exchange requires that
22   each inmate strip down to underwear, or wrap in a sheet or towel, because laundry is a one to one
23   exchange. Being permitted only one change of clothes per week is another means whereby, the jail
24   makes it difficult, if not impossible to maintain personal cleanliness. Furthermore, laundry
25   exchange is on Thursday or Friday, but bathroom cleaning is done in Saturdays. Given the filth of
26   the bathroom, any of the inmates who “volunteers” to clean the bathrooms are then placed in the
27   situation that their clothes become soiled due to cleaning human feces and urine in the bathroom,
28   and then, as a reward for their volunteer efforts, they have to live in these soiled clothes for 5-6

                                                                                           14

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 15 of 55




 1   days. Inmates have requested that if they either be provided two sets of clean clothing or if they
 2   are to be limited to one set of clean clothes, it would make more sense for clean laundry to be
 3   provided, after cell cleaning, so that inmates can clean the bathroom, and then have clean laundry
 4   to wear for the rest of the week.
 5   46.     Even with “clean” laundry, the “clean” clothing is frequently not very clean, having been
 6   improperly laundered. This is due to the insufficient washing machines at the jail. Jail laundry
 7   workers, in order to meet their work loads, have to overstuff the washing machines, which results
 8   in insufficient water and soap, and laundry which is not properly laundered. Furthermore, jail
 9   laundry workers are required to do the sheets and towels and other linens from the coroners’ office,
10   which are often soaked in human bodily fluids. At times these linens even have body parts
11   wrapped within. While these linens are transported in bags clearly marked as “biohazard”, these
12   linens are given to jail laundry workers, who have no protective clothing, no training in handling
13   biohazardous human wastes, and are washed in the same jail washing machines.
14           Defendant ACSO’s Substantial Salary Increases
15   47.     Since 2013, Sheriff Ahearn has overseen an unprecedented increase in the salaries of
16   defendant ACSO personnel at Santa Rita Jail. Salaries and benefits at SRJ have increased by
17   $12.44 million dollars since 2013. As a result, being a jail guard at SRJ is one of – if not the most
18   – remunerative jobs in the entire county that a high school graduate with no college education can
19   get. A starting jail guards make approximately $100,000 per year in salary and benefits. This is
20   not counting overtime payments available.
21   48.     That $12.4 million-dollar salary increase, and the $1.7 million increase in overtime between
22   2013 and 2018 amounted to almost 50% of the Sheriff’s office SRJ budget increases over that
23   period. It is reported that in 2017, Defendant Sheriff Ahern received $632,332 in total
24   compensation, Defendant Houghtelling received $449,144.96 in total compensation and Defendant
25   Captain Hesselein received $394,437.1
26
27
28
       1   https://transparentcalifornia.com/salaries/2017/alameda-county/
                                                                                            15

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 16 of 55




 1   49.    Over the same period, while remuneration for Sheriff’s office deputies and personnel at
 2   SRJ increased substantially, the SRJ jail population for whom the Sheriff is responsible, declined
 3   by almost 30%.
 4   50.    According to ACSO, the average daily population at SRJ was 3,431 inmates in June 2013
 5   and had fallen to 2,825 by June 2015. Upon information and belief, the average daily population is
 6   now between 2,200 and 2,500. Thus, the population at SRJ has declined by about 30% at the same
 7   time that remuneration for Sheriff’s office deputies and personnel at SRJ increased by over 18%.
 8   51.    During this period, ACSO also entered into contracts with private, for-profit companies to
 9   provide basic and crucial services to SRJ inmates.
10          ACSO’s Contract with For Profit CFMG (also known as Wellpoint, Inc.)
11   52.    ACSO contracts with Defendant CFMG to provide all health care services of any type
12   needed by any inmate at SRJ. CFMG’s contract specifies a set price based on average daily inmate
13   population (“ADP”).
14   53.    Crucially, the CFMG contract specifies that CFMG itself is solely responsible for all costs
15   incurred in connection with any health care services provided to inmates outside the jail and that
16   CFMG is not entitled to and will not receive any reimbursement from ACSO for the cost of
17   services provided to inmates by hospitals or by any non-CFMG personnel. The cost for all such
18   services is borne solely by CFMG.
19   54.    ACSO’s contract with CFMG explicitly states that CFMG will pay for any and all
20   “inpatient hospitalization costs, emergency room visits, ambulance transportation expenses,
21   outpatient surgeries, outpatient physician consultations, outside specialist fees, off-site diagnostic
22   procedures.” If an inmate receives such medical services, CFMG must pay the total cost of the
23   medical care provided, “regardless of the level of cost incurred.”
24   55.    The contract specifies that CFMG alone will determine “the necessity and appropriateness
25   of inpatient hospital care and other outside medical services.”
26   56.    Incredibly, the contract also specifies that in the event a third-party payor such as an insurer
27   pays for part or all of any medical service provided to an inmate outside the walls of SRJ, CFMG
28   must turn over half of that third-party payment to the Sheriff’s office. In other words, even if

                                                                                           16

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 17 of 55




 1   CFMG is reimbursed for its costs for outside medical care provided to inmates, the Sheriff’s office
 2   takes half of the reimbursement even though it paid nothing for the outside medical care.
 3   57.     By requiring CFMG to pay for any and all medical care provided outside of SRJ to any SRJ
 4   inmate, and by limiting CFMG’s ability to recover any amount CFMG pays for such care, ACSO’s
 5   contract with CFMG creates a financial incentive and imperative for CFMG to refuse and withhold
 6   needed and appropriate outside medical services to all inmates, including pregnant inmates, when
 7   the needed and appropriate medical services consist of “inpatient hospitalization costs . . .
 8   outpatient physician consultations, outside specialist[s, or] off-site diagnostic procedures,” among
 9   other services.
10   58.     By specifying that CFMG alone will determine “the necessity and appropriateness of
11   inpatient hospital care and other outside medical services,” ACSO’s contract with CFMG enables
12   CFMG to refuse and withhold needed and appropriate outside medical services to SRJ inmates,
13   including pregnant inmates, when the needed and appropriate medical services consist of “inpatient
14   hospitalization costs . . . outpatient physician consultations, outside specialist[s, or] off-site
15   diagnostic procedures,” among other services.
16   59.     “[O]utpatient physician consultations, outside specialist[s and] off-site diagnostic
17   procedures” within the meaning of the CFMG contract include any outside or off-site OBGYN
18   services, including prenatal care, provided to pregnant SRJ inmates.
19   60.     The medical provider in the San Francisco County jail is not a for-profit correctional
20   healthcare company such as CFMG. It is the County Department of Public Health, which has no
21   financial incentive to deny care.
22   61.     The medical provider in the Contra Costa County jail is not a for-profit correctional
23   healthcare company such as CFMG. It is the County Department of Public Health, which has no
24   financial incentive to deny care.
25   62.     The price provisions of the CFMG contract which create a financial incentive to deny care
26   have had a devastating impact on the provision of medical services to inmates at SRJ, including
27   pregnant inmates. That impact is detailed below at Paragraphs 93-98; 114-125.
28 ACSO’s Contract with ARAMARK

                                                                                           17

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                  Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 18 of 55




 1   63.       ACSO contracts with ARAMARK to prepare food for inmates at SRJ and to prepare food
 2   which is used to feed inmates at other adult jail facilities in Colusa, Solano, San Benito, San
 3   Joaquin, Amador and Lake counties, and a juvenile facility in San Joaquin County. ARAMARK
 4   prepares 16,000 meals a day, with the labor of inmate workers who are not paid but receive food
 5   treats.
 6   64.       Through its contract with ARAMARK, ACSO instituted a 25% cut in the inmate food
 7   budget at SRJ.
 8   65.       ARAMARK implemented the reduction in the inmate food budget at SRJ in the amount of
 9   $1.65 million.
10   66.       The cost reductions which ACSO instituted in the ARAMARK contract and implemented
11   by ARAMARK have had a devastating impact on the quantity and quality of food provided to
12   inmates at SRJ. That impact is detailed below.
13             Vermin and Animal Invested Food/Poor Sanitation in the Jail Kitchen
14   67.       The kitchen at SRJ is staffed by inmate workers under the supervision of Defendant
15   ARAMARK. Inmates are not consistently tested for communicable diseases before being assigned
16   to work in the kitchen.
17   68.       Santa Rita’s kitchen prepares food not just for prisoners in the Santa Rita Jail, but also for
18   at least six (6) other county jails within the region. Both Aramark and the Alameda County
19   Sheriff’s Office receive financial benefit from this food service to other county jails.
20   69.       According to inmate kitchen workers at SRJ, the kitchen at SRJ is filthy. Birds roost at
21   night in the kitchen. Kitchen workers report seeing rats and mice daily in the kitchen. Night time
22   workers report that cockroaches are in the kitchen every night. Animal droppings fall all on
23   counter surfaces, including food preparation surfaces. Rats run across the kitchen floor and there
24   are frequently rat droppings in the food. Santa Rita Jail has attracted a variety of animals and bugs
25   by providing abundant food and suitable habitat.
26   70.       Inmates have complained that the food they receive is infested by rat and mice feces, bird
27   droppings, and on occasion, the dead mouse in the beans.
28

                                                                                             18

                                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                     Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 19 of 55




 1   71.    The cake and bread trays, loaded with baked goods, are left out over-night, uncovered, and
 2   the birds feast. Food in the kitchen is kept in such a manner that rats can access it. Bread is kept in
 3   plastic bags in open plastic crates, providing for easy access for rats. Rats climb over the bread and
 4   chew open packages. When bread bags are chewed by rats, a few pieces are thrown away but the
 5   rest of the bread is served to prisoners.
 6   72.    Used food trays are collected and delivered to the kitchen, where they are stacked against
 7   one wall, and left in the open, available and accessible to mice and rats, again providing an easily
 8   accessible, bounty of food and therefore, continually attracts mice and rats.
 9   73.    Sandwich meat, primarily bologna, often is spoiled, with raised white spots of unknown
10   origin and type on it. That spoiled meat is given to prisoners to eat.
11   74.    Cooked beans are not properly stored, and not labeled, so that old, leftover beans are
12   frequently reheated and served, or combined with newer cooked beans. As a result, the beans
13   decompose, and frequently become slimy and start to bubble as part of its bacterial decomposition.
14   Decomposing spoilt beans are regularly served to prisoners.
15   75.    The kitchen bathroom is not adequately maintained and frequently by the middle of the first
16   day shift, the bathroom has run out of soap and paper towels, so that inmate workers, required by
17   health code to wash their hands after using the bathroom, are unable to do so.
18   76.    Commercial kitchens normally have a daily clean-up crew which comes in and cleans all
19   ovens, stoves, vent hoods, floors, and other surfaces and equipment in the kitchen. Commercial
20   clean-up crews normally come in the early morning, before a commercial kitchen opens.
21   77.    In 2017, the women prisoners at Santa Rita Jail filed a class action lawsuit against the jail
22   for similar issues. For a period of time, women prisoners, who work the graveyard shift at the
23   kitchen, were organized into cleaning crews, and crews were assigned to clean the various parts of
24   the jail. For the past two months, this situation has reverted. The cleaning crews have been
25   disbanded. The new Aramark staff person no longer has access to the cleaning supplies. There is
26   only one woman prisoner assigned to cleaning, and she given only dishwashing liquid and a
27   squeegee to clean the kitchen floor.
28          Dirty Food Trays

                                                                                           19

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 20 of 55




 1   78.    The Santa Rita Jail has a tray washing system that does not consistently remove old food
 2   and clean the food trays. Used food trays are collected and sent back to the kitchen, and stacked
 3   along the walls in open stacks overnight. These trays are not rinsed. By the time the next day’s
 4   kitchen shift starts, this food has dried and hardened, particularly into the corners of the tray’s
 5   indented pockets. The Aramark cleaning procedure is for these trays to be dumped into a large,
 6   wash basin, approximately 100 to 150 gallons in size, which is filled with soapy water. There is a
 7   circulating pump which moves the soapy water, and these trays swish around. The inmate worker
 8   has a paddle to move these trays After a few minutes the inmate worker takes a milk crate style
 9   plastic crate and scoops up these trays out of the wash basin and dumps these trays onto a counter.
10   A second worker then stacks these trays into a conveyor belt, where these trays are processed
11   through a machine that to sanitize the trays. The sanitization process takes less than 5 minutes.
12   After this sanitization, the trays are then provided to other kitchen workers to refill with new food
13   for future meals. Often the trays have left over food encrusted, and remaining on the bottom of the
14   tray’s pockets.
15   79.    Inmates regularly discover that under the new food in their trays, there is dried, hardened,
16   old food, and have regularly notified sheriff deputies of this problem. Inmates have also notified
17   sheriff deputies of rodent and vermin droppings and of bird excrement in their food. Inmates have
18   filed grievances on these issues. These grievances are denied and these notifications have not
19   caused either defendant ACSO nor Aramark to change its procedures, or improve their sanitization.
20          Inedible Food
21   80.    The quality of the food provided to inmates is of the lowest quality, high in starch and sugar,
22   with most of the protein from soy powder and plain, flavorless beans. The food is repetitive,
23   overcooked, and tasteless. Defendant ACSO and Aramark’s metrics is to produce this food at the
24   minimum cost with the only goal, a minimum calorie count. The food is prepared using a cook chill
25   method, whereby the food, such as oatmeal and beans are cooked in large 100-gallon containers, this
26   food is then packed in large plastic bags, refrigerated and held for up to 30 days. All texture is
27   rendered obsolete.
28

                                                                                           20

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 21 of 55




 1   81.    Then the contents of these plastic bags are portioned out into plastic trays. These trays are
 2   then plastic wrapped and refrigerated. These trays are placed onto carts, which deliver food to the
 3   housing units. Once at the housing unit, these trays are placed into warming ovens, sometimes for
 4   many hours. Due to the systems with which ACSO operates its jails, meals, including dinner, are
 5   served at irregular times.              By the time food is served, this over cooked food has often been held in
 6   warming ovens for over long. This texture less, tasteless food is what defendant ACSO and
 7   ARAMARK give inmates as food.
 8   82.    As a result of the irregular deliveries, one of the few fresh foods prisoners receive, milk, is
 9   often soured and spoilt, rendering it inedible. There are seldom fresh fruits and vegetables, and what
10   there is the same, bagged mini carrots, oranges and apples.
11   83.    In addition, service of food is timed erratically. Sometimes lunch is not served until after 4
12   pm, and then dinner is served right after that. For plaintiffs suffering from diabetes, this creates
13   dangers due to unregulated blood sugar swings.
14          Lockdowns & Insufficient Out Of Cell Time And Outdoor Recreation Time
15   84.    Despite the fact that there are 30 men living in each cell of minimum housing, in filthy and
16   unsanitary conditions, despite the fact that most of the men are pretrial and the jail is not
17   permitted to punish these inmates, the housing unit deputies frequently lock down the cells, not
18   allowing the men out into the common area, and not providing outdoor recreation. These
19   lockdowns reinforce defendant ACSO’s policy and practice of enforced isolation. During periods
20   of enforced isolation, deputies and technicians will increase the isolation by turning off all
21   phones, and turning off the television.
22   85.    Furthermore, the jail provides very little in the way of activities for inmates, and so
23   lockdown and cell time is enforced idleness. At best, 25% or less of the inmate have access to
24   classes. 2015 ACSO Grant Application to BSCC, Narrative, p. 2 of 35. Classes and programs are
25   at best 90 minutes once or twice week. The out of cell time for classes do not offset the
26   lockdowns.
27   86.    By having inmates, particularly low security level, minimum security inmates in frequent
28   lockdown, these inmates are incentivized to “volunteer” for work, just to be able to get out of the

                                                                                           21

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 22 of 55




 1   cell. For inmate workers, the coercion to work results in defacto denial of pod time and outdoor
 2   recreation time.
 3   87.     Defendant ACSO routinely asserts that it has insufficient staffing to carry out the normal
 4   functions of the jail. It is unclear whether there is actual insufficient staffing, or whether there are
 5   issues of poor jail management, or some other reason, including housing deputy whim. In early
 6   2019, defendant ACSO and defendant Ahern announced the closure of the downtown Oakland
 7   jail, Glen Dyer. Simultaneously, these defendants announced that there would be no layoffs and
 8   that all personnel from Glen Dyer would be transferred to Santa Rita, significantly increasing the
 9   staffing at Santa Rita Jail.
10   88.     Despite what would appear to be a significant increase in staffing at Santa Rita Jail,
11   inmates are constantly placed on lockdown and denied out of cell time. The reasons frequently
12   given is insufficient staffing. There is often no rhyme or reason for why plaintiffs and class
13   members are placed on lockdown.
14   89.     In addition, these lockdowns also result in denial of outdoor recreation time.
15   90.     For inmate workers, they are denied POD time and outdoor recreation time because they
16   are at work when POD time and outdoor recreation time opportunities are available. Inmates
17   perform a significant amount of the work in Santa Rita Jail, from kitchen work and food
18   preparation, to all the laundry, to all the significant cleaning in and around the jails. Inmate
19   workers distribute the food and laundry, and all supplies to inmates. None of this work is
20   compensated. Defendant ACSO states that these workers “volunteer”, and in exchange for their
21   volunteer work they are afforded time out of the cell and some food treats.
22           Food Treats
23   91.     Defendant ACSO also assert that the compensation inmate workers men receive are “food
24   treats”. However, these men are only provided 5 minutes or less to eat these “food treats”, they
25   are not permitted to carry these treats back to their cells, so they can eat them at a leisurely pace.
26   For those with medical issues, such as ulcers, so that wolfing food creates health issues, these
27   inmates are then denied “food treats”.
28           Medical Care Is Grossly Inadequate At Santa Rita Jail

                                                                                           22

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                   Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 23 of 55




 1   92.      As a result of the cost provisions of ACSO’s contract with CFMG, medical care provided
 2   to SRJ inmates at SRJ is grossly inadequate. In addition, SRJ inmates are regularly denied
 3   necessary and appropriate outside medical care by CFMG because the provision of such care
 4   comes directly out of SFMG’s bottom line profits. The following example of grossly inadequate
 5   and entirely withheld medical care are given by way of illustration only and not by way of
 6   limitation.
 7                 a. Lawrence Gerrans
 8   93.      Plaintiff LAWRENCE GERRANS arrived at Santa Rita Jail, with a number of medical
 9   conditions, including hypertension, for which he was under the care of a physician and prescribed
10   daily medication. This information was transmitted multiple times to both defendant ACSO, and
11   WellPoint. Defendant ACSO refused to accept or permit plaintiff GERRANS to bring into jail, his
12   own prescription medication. For over 2 weeks, defendants failed to provide plaintiff with any of
13   his needed, daily prescription medication. Plaintiff started suffering from dangerous symptoms of
14   hypertension. Then defendant CFMG provided plaintiff with some other medication, which had
15   not been prescribed, and for three days afterwards, plaintiff had excruciating headaches, difficulty
16   seeing, pressure in his cranium and eye. Not until after this incident, did defendant CFMG finally
17   provide plaintiff GERRANS with the medication for which he had been prescribed. Plaintiff
18   GERRANS still suffers from inability to proper focus his eyes, and difficulty seeing.
19   94.      Defendant CFMG on a regular, and constant basis clears newly booked individuals with
20   addiction issues and withdrawal issues, to be placed into general housing with other inmate, and
21   refuse to provide these newly booked individuals with medical treatment for their withdrawal.
22   When these inmates become violently ill, vomiting, seizing, uncontrollable diarrhea, defendant
23   deputies Doe 1-25, refuse to summon medical assistance, refuse to remove these inmates, telling
24   the other inmates in the housing unit, “This is your problem. If you don’t like it, don’t come to
25   jail.”
26   95.      These detoxing inmates introduce biohazards in the housing cells. As a result, there are
27   chronic issues of staph infections hepatitis, pseudomonas, E.coli, C-difficile infections, , which
28   defendants do nothing to prevent, and are slow and sluggish to address when these infections and

                                                                                            23

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 24 of 55




 1   communicable diseases are present. As a result of the ongoing presence of biohazardous human
 2   waste in the cell Plaintiff GERRANS developed a severe staph infection on his foot from the
 3   spread of biohazardous human waste in the bathroom and cell floor.
 4          Kyle Murphy
 5   96.    Kyle Murphy was incarcerated at Santa Rita Jail. At the time of the incident, he was
 6   pretrial and in minimum security. One day Kyle started having seizures. Men in his cell pushed
 7   the emergency button. Defendant Technician Kaiser was on duty, and said, “Don’t hit the button”
 8   and then apparently turned the button off. Men in Kyle’s cell started yelling “man down”, and
 9   soon all of the six cells started yelling “man down”. It took 30-40 minutes for a Sheriff deputy to
10   appear. After visually examining Kyle, the Sheriff Deputy left, and it took another 15 -20 minutes
11   before a male nurse arrived. The nurse came, assessed the situation and gave Kyle a dose of
12   Narcan. That had no effect, so the nurse then left to get oxygen. The nurse returned with an
13   oxygen mask and can, and proceeded to try and apply oxygen to Kyle. The male nurse was not
14   well trained and did not know how to use the oxygen tank and mask. The mask apparently was
15   cutting off all outside oxygen to Kyle, but oxygen was not flowing from the tank. Kyle started to
16   turn blue. Men in the cell started getting upset, and many of them were screaming “he’s dying”.
17   After some time with Kyle turning blue, a female nurse appeared. She took the oxygen tube and
18   plugged it into the tank and then oxygen started to flow. They had to carry Kyle out. He was gone
19   to the hospital for a week, and upon his return, neurological damage was obvious. His eyes could
20   no longer track in tandem, and one of his eyes wanders.
21          Upper Bunks
22   97.    The upper bunk of the bunk beds has no ladder, and the only way to access it is to clamber
23   on the horizontal railings of the lower bunk and to hoist one-self up. To get a lower bunk, requires
24   a medical slip, called a “chrono”. For people who are detoxing, getting off the upper bunk quickly
25   is important, otherwise they end up vomiting or defecating on themselves in bed, or the floor,
26   rather than making it to the bathroom. While detoxing, these people are in a severely weakened
27   and disoriented state, and getting off that top bunk is difficult. Yet, these people are medically
28   cleared to be in housing units, and never given a chrono for a lower bunk.

                                                                                          24

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                  Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 25 of 55




 1   98.       On the weekend before the strike, a young man, who was not well, was in 31 West, and was
 2   assigned to an upper bunk. A few days prior to his serious injury, he was having seizures. On or
 3   about October 26, 2019, this young man, had a seizure and fell off and fell on his head. Deputies
 4   were slow in responding, and medical staff took almost half an hour before coming to the cell.
 5   Inmates in the cell observed that it appeared that this young man stopped breathing. Paramedics
 6   were called and all the inmates of that housing unit was required to leave and stay in the little yard
 7   while he was removed. Inmates believe that this young man died.
 8                Phone/Visiting/Video Visits
 9   99.       Recognizing that maintaining family contact and contact with friends and community is an
10   important ingredient to the mental health and well-being of inmates, and that inmates with stronger
11   ties to family and community have a lower recidivism rate, 15 CFR 1062 states that “as many
12   visits and visitors as facility schedules, space, and number of personnel will allow.” Cal. Code
13   Regs., tit. 15, § 1062
14   100.      Santa Rita Jail and defendant ACSO do not follow this state regulation. Instead, on a
15   frequent basis, visitors many who have traveled long distances, are denied visits, often with little
16   notice.
17   101.      Santa Rita Jail and defendant ACSO have implemented a video visit procedure. However,
18   the equipment frequently malfunctions, and more important, defendant ACSO and sheriff deputies
19   frequently take actions to deny and prevent inmates from participating video visits because prior to
20   the video visits, they will force inmates into lockdown. Then at the time of the video visit, the
21   deputy is conveniently unavailable to escort the inmate to the video kiosk in order to participate in
22   the visit. All of these video visits require money, and when the deputies fail and or refuse to allow
23   a plaintiff out of the cell to access the video call, the inmate is still charged for these calls. The
24   minimum charge is $6.00. The net result is to deny inmates video visits, and still charge for the
25   video call the inmate was prevented by defendants from having.
26   102.      Other times, plaintiffs have family members schedule visits, and travel from great distances
27   for these visits, only to be told that the jail is unable to move the plaintiff from the cell to the
28   visiting room and so the visit is canceled, often just before the visit is scheduled.

                                                                                            25

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 26 of 55




 1          Profiteering and Excessive Charges
 2   103.   Commissary prices charged by defendant ACSO have mark-ups in excess of 400%. For
 3   example, Maruchan Ramen retails for 20 cents, yet defendant ACSO sells single Maruchan ramen
 4   packets for $1.13. Assuming these are purchased wholesale, the profit margin is even higher.
 5   Commissary prices at Santa Rita Jail, which are higher than prices at other jails, just had a price
 6   increase. Forty percent of the profit goes to defendant ACSO.
 7   104.   Phone charges at Santa Rita Jail are also higher when compared to prices in surrounding
 8   county jails, such as San Mateo and San Francisco. Defendant ACSO charges inmates 23 cents per
 9   minute for collect calls. San Francisco charges 8 cents.
10          Strike
11   105.   On or about October 17, 2019, Santa Rita Jail’s Watch Commander, late in the afternoon,
12   defendant Hesselein, entered the common area of Housing Unit 31. Defendant Hesselein was
13   dressed, not in uniform, but a suit with a red tie. He was in the company of other older, white, men
14   and women, likewise dressed in business attire.
15   106.   At that time, the men in HU 31 had been on lockdown all day, and there had been no lunch,
16   so the men had not had any food for almost 12 hours. Sua sponte, the men started to yell, “ Stop
17   feeding us rat shit.” “Jail clothes stink” “The food sucks” “There’s shit all over the place.”
18   107.   Defendant Hesselein walked over and verbally confronted the inmates, demanding respect
19   and yelled, “I’ll shut this place down.” “I’ll make you guys’ life hell.” The inmates did not stop
20   yelling out and defendant Hesselein walked out.
21   108.   Shortly thereafter, despite the fact that during this past week, the men had been on
22   lockdown, with the excuse that there were not enough deputies to allow the men out of their cell
23   for POD time; a squad of about a dozen sheriff deputies dressed in tactical outfits and armed with
24   rifles and weapons stormed the housing unit. One deputy stood on a table with a rifle pointing it at
25   the inmates and someone barked out an order, “Get down on the ground” and the inmates were
26   instructed to lay down, face down on the floor of their cell.
27   109.   Someone yelled out, “I’m not getting down on the ground, the ground is filthy”, and as a
28   result, no one in the cell laid down. The sheriff deputies threatened to shoot the inmates, and a

                                                                                          26

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 27 of 55




 1   tense standoff resulted. Finally, the inmates were instructed to put their hands over their heads,
 2   and then all inmates were all walked out of their cells into the multi-purpose room.
 3   110.   Once the inmates were removed, the deputies, conducted a “raid” where everything in the
 4   cell was turned inside out and searched. All the personal belongings, food and other items of the
 5   inmates were all tossed helter skelter into a pile in the center of the room.
 6   111.   By the time, the deputies were finished “raiding” all of the three lower tier cells, it was
 7   close to 11 p.m., and so the deputies yelled out at the upper tier that the inmates were required to
 8   throw outside the bars into the landing, anything extra, meaning extra food, extra towels, extra
 9   bedding and extra food. The guards yelled out that if the upper tier inmates complied, they would
10   not be “raided” in the morning. Otherwise, the upper tier inmates threw out some stuff, and the
11   deputies left. There was no raid in the morning.
12   112.   The next day, October 18, 2019, the men were again placed on lock down, and the meal
13   schedule was again chaotic. When the afternoon meal finally arrived, late in the afternoon, the
14   men of Housing Unit 31, spontaneously refused to leave their cells, and refused the meal, thereby
15   engaging in a hunger strike. The deputies, alarmed, called in officers, first a sergeant and then a
16   lieutenant, who offered to discuss with the inmates, their grievances, and asked the men to select a
17   spokesperson. They selected Lawrence Gerrans.
18   113.   The men of HU 31 then spent the next two hours writing down their grievances and giving
19   them to Lawrence Gerrans. These grievances were copied, a statement was written, and these were
20   given to the lieutenant, who promised to review these documents and respond. These grievances,
21   later called the Strike Demands are attached as Exhibit A, and the documented later called the
22   Strike Statement is attached as Exhibit B.
23   114.   That evening, around 10 p.m., the deputy Charondo placed into HU31, upper D, a young,
24   white, emaciated man, who was in drug withdrawal. He was place on an upper bunk. Within an
25   hour, this young man lost control of his bowels and defecated all over himself. The inmates
26   pressed the emergency buzzer and said there was a man who was ill and needed to leave. As he
27   was walking, everyone could see the diarrhea on the back of his pants, having gone through his
28   pants and was now pooling in the cuffs of his sweats.

                                                                                           27

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 28 of 55




 1   115.   Deputy Ignont (sp?) walked in and stated that the infirmary had cleared him to be in the
 2   housing unit. Deputy Ignont (sp?) said, “He’s your problem.” “You guys take care of him”.
 3   116.   By this time, the diarrhea had dripped into this young man’s shoes and he was now tracking
 4   this all over the floor. This young man appeared to be in extremely poor health, and could easily
 5   have been ill with a number of infectious diseases including pseudomonas, hepatitis, aids, C-dip.
 6   117.   But there was nothing the inmates could do, so the young man and the inmate helping him,
 7   slowly walked him back to his mattress.
 8   118.   By six a.m., when everyone woke up, the stink in the cell from this young man’s diarrhea
 9   was like a green, disgusting fog coating the entire room. The diarrhea had smeared all over the bed
10   and all over his clothes. The inmates again rang the buzzer yelling “Sick man coming out”. Eddie
11   took a sheet and wrapped it like a diaper around this young man and walked him out of the cell.
12   The technician buzzed open the cell door, and one inmate rolled up this young man’s mattress, and
13   with an arm around this young man’s shoulders, proceeded to walk him down the landing and
14   down the stairs. As they reached the bottom Deputy Joe walked in, and he signaled to Eddie to
15   drop the mattress, and he proceeded to handcuff Eddie and take him away. Deputy Joe tells the
16   young many to walk back to the cell. The young man was barely able to walk and when he
17   reached the cell door, he collapsed, prone on the floor.
18   119.   Deputy Joe brings Eddie back into the room and announces that “This is your fucking
19   problem. I don’t care how many times he shit himself.” Then Deputy Joe orders the kid to stand
20   up and move. The kid doesn’t move. Deputy Joe walked over, and grabbed this kid by the hair
21   and pulled him up by the hair onto a sitting position and yells into his face, “don’t make me do
22   this.” At this time, Lawrence Gerrans, afraid that this kid would not be able to tolerate any
23   physical violence, and intervened. “Whoa, whoa, it doesn’t need to be like this.” Then Deputy Joe
24   released the kid, whose head drops like a ball back onto the floor. Lawrence Gerrans said, “I’ll
25   take care of him”, and requested a hazmat bag, and clean clothing, clean sheets and towel.
26   Lawrence Gerrans said to Deputy Joe, “You seem like a nice guy, but doing this to this kid is
27   indefensible.” Deputy Joe responded, “Don’t come to jail” and walked off.
28

                                                                                          28

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 29 of 55




 1   120.    The inmates then took the kid back into the cell, showered him, and while he was
 2   showering had another episode of diarrhea. Inmates cleaned his mattress, put the mattress on the
 3   floor, and put the kid on the floor.
 4   121.    By noon, the kid had another episode of diarrhea. Plaintiff Gerrans pushed the emergency
 5   button and said that at the very minimum, this kid was now severely dehydrated and this was a
 6   medical emergency.
 7   122.    Only after the 4th or 5th incident of diarrhea, and over 15 hours of all the men in the cell
 8   enduring this unsanitary, exposure to human feces, were the inmates finally able to get defendant
 9   ACSO to remove this kid from the cell and place him under appropriate medical supervision.
10   123.    That afternoon, another inmate in HU 31, fell off the top bunk, landing on his head. Soon
11   thereafter, this inmate went into seizure, flapping like a fish. Men in the cell heard the crack, as his
12   head hit the ground. They immediately hit the emergency button and requested medical response.
13   The medical response was also slow in coming. The deputies were slow in responding.
14   124.    This cell was a kitchen workers cell, and they were not permitted to return after their shift
15   for over two hours. During this time, some of these plaintiffs and class members could see a
16   paramedic van drive up into the parking lot. However, when the paramedics arrived, the
17   paramedics were in no hurry. This led these plaintiffs and class members to conclude that the
18   young man in HU 31 had died, and so there was no longer a medical emergency. They concluded
19   that if the kid was alive, they would have been hustling to get him to the hospital.
20   125.    After being held for two hours extra in the kitchen, these men were moved into small yard.
21   By the time they got back to the cell, the kid was gone.
22   126.    That evening, after inmates returned to their cells, the mood was “Enough is enough”, and
23   there was a call for a vote. The majority and all the races and majority voted for a strike that would
24   be a hunger strike, a work strike and a strike against participating in jail activities such as going to
25   class or court.
26           Excessive Searches
27   127.    Not only are plaintiffs and members of the plaintiff class required to work for no
28   compensation, to lose out free time in the form of POD time, to miss out on outdoor recreation,

                                                                                           29

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 30 of 55




 1   because they are at work when outdoor recreation is available, and then face threats and discipline
 2   of additional days on their sentence without a hearing, these class members are subjected to a full
 3   body search, each and every day after their work shift. These workers have to strip naked, stand
 4   before a deputy, and be searched. They often have to open their mouths, and let the deputy view
 5   their anus. It is a dehumanizing and degrading procedure, all for the ability to work for free.
 6          Grievances And Retaliation
 7   128.   Multiple members of the class have filed grievances in this case, and exhausted the
 8   grievance process. In addition, plaintiffs may seek consolidation with Mohrbacher, et al. v.
 9   Alameda County Sheriffs Office, et al. 3:18-cv-00050-JD on related and intersecting issues. Many
10   of the plaintiffs of the present case and class members in Mohrbacher, et al, have also tried to file
11   grievances but defendants refuse to accept those grievances, refuse to assign numbers to the
12   grievances, and have failed and refused to respond to these grievances. In addition, plaintiffs
13   submitted the strike demands to ACSO on October 18, 2019, at the request of a jail Lieutenant,
14   who asked for their grievances. A copy of these grievances is attached as Exhibit A.
15   129.   While defendant ACSO purports to have a grievance process, defendant and its employees
16   actively dissuade and prevent plaintiffs and members of the class from filing grievances. The
17   system on paper appears reasonable. The housing unit deputy is supposed to try and resolve the
18   grievance. However, the result is that housing unit deputies refuse to accept grievances because
19   clearly, receiving grievances reflect negatively on the housing unit deputies, so the goal is to
20   reduce the number of grievances inmates submit. To keep the number of grievances low, housing
21   unit deputies often refuse or fail to provide blank grievances; refuse to accept completed
22   grievances from plaintiffs and members of the class, stating that the complaint is “not grievable”;
23   or refuse to accept completed grievances from plaintiffs and members of the class, stating that the
24   grievance, for example, the complaints on the food or the lack of tray sanitation, is directed at
25   defendant Aramark, which is a separate business and not subject to a grievance. The first level of
26   ACSO grievance procedure is for the housing unit deputy to exercise discretion to resolve the
27   grievance, and housing unit deputies often respond by stating “This is jail. If you don’t like it,
28   don’t come to jail.”

                                                                                          30

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 31 of 55




 1   130.   Even when a grievance is submitted, the responses are formulaic and do not address the
 2   inmate’s concerns. Lavert Branner filed a grievance complaining of an invasion of gnats, and that
 3   the gnats were getting into his food. Defendant ACSO’s denied the grievance, stating “If you have
 4   any discrepancy with any of your meals, you need to contact a housing unit deputy immediately.
 5   Not only is a deputy a great resource to verify your claim, the deputy will be able to contact the
 6   Kitchen and possibly issue a remedy.”
 7   131.   In one situation, an inmate brought to deputy Wong’s attention of a meal that had been
 8   contaminated. Deputy Wong took a grievance and brought it down to the kitchen. Apparently, the
 9   grievance was not well received. The next time, a problem with a meal was brought to Deputy
10   Wong’s attention, he refused the grievance although he did bring in another food tray.
11   132.   Defendant ACSO gives reports to the Alameda County Board of Supervisors on grievances,
12   touting how few grievances are filed, as proof of the quality of the conditions of confinement at
13   Santa Rita Jail. This is an added reason why deputies are instructed to refuse and deflect
14   grievances in order to reduce the total number of grievances. Some inmates have asked deputies,
15   “Don’t you want to improve this place?” And the response has been “Not my job.” This strategy
16   does not change the root cause of the problem, which is why problems escalate and the inmates
17   were forced to hold a strike.
18   133.   Plaintiff Rocci Garrett had been personally threatened by Technician Kaiser. Kaiser told
19   Plaintiff Garrett to “suck my dick”. Thereafter, plaintiff attempted to file a PREA complaint,
20   alleging sexual harassment and sexual threat. In retaliation, Technician turned off the phones in
21   the housing unit, so plaintiff Garrett could not complete the call. Finally, plaintiff Garrett phoned
22   his wife, informed her of the situation, and asked her to call PREA the next morning and report the
23   sex harassment and sex assault.
24   134.   Later that night, after 11 pm, when it was lights out, Technician Kaiser came on over the
25   public address system and said that plaintiff Garrett was ordered to leave the cell, and meet with
26   sheriff deputies in the back hallway. Technician Kaiser also popped open the cell door. Plaintiff
27   Garrett refused, and closed the cell door. Thereafter, Technician Kaiser again came over the
28   intercom stating that Plaintiff Garrett was “ordered” to go to the back hallway and again popped

                                                                                          31

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 32 of 55




 1   open the cell door. Plaintiff Garrett again refused. Then three sheriff deputies came to the cell,
 2   asking to speak with Plaintiff Garrett. Plaintiff Garrett again refused and stated that they would
 3   have to do an extraction, but that he was refusing to willingly leave the cell.
 4   135.   These deputies then proceeded to question Plaintiff Garrett about the incident with
 5   Technician Kaiser, asserting that there had been no sex harassment, that the statement “Suck My
 6   Dick” was a common, ordinary statement, and that Plaintiff Garrett had not felt “sexually
 7   threatened.” They asked him to withdraw his complaint. These deputies stated, “We have to
 8   protect our own.” Plaintiff Garrett asked if the deputies’ body cams were on, when they said the
 9   body cams were not on, Plaintiff Garrett then asked for a lawyer and the questioning stopped.
10   136.   Following this incident, Technician Kaiser asked two different inmates to relay to Plaintiff
11   GARRETT that he, Technician Kaiser was going to “follow the book” when it came to Garrett.
12   Plaintiff GARRETT interpreted this to be a direct threat, that whenever Technician Kaiser, could,
13   he would write up Plaintiff GARRETT for every possible disciplinary violation, and that if
14   plaintiff GARRETT submits anything on Technician Kaiser, nothing will be filed.
15   137.   Since then, plaintiff Garrett has submitted two grievances. Neither grievance was filed or
16   assigned a number. One grievance is in fact taped to a white board in the deputies’ office with a
17   big note taped on the board, “Not grievable”. This is visible to the plaintiffs and class members
18   through the glass window of the deputies’ office.
19   138.   Since this time, Plaintiff GARRETT has not been permitted to have any visits, nor any
20   video visits, nor has any of his mail been allowed through.
21   139.   Since plaintiff GARRETT’s filing of the PREA complaint against Technician Kaiser,
22   Technician Kaiser has been engaged in retaliation against inmates in HU 34. For example, when
23   on lock down, defendant Kaiser has turned off the phones inside the cell. When plaintiffs and
24   members of the class raise the issue, defendant Kaiser said, take it up with the deputies, but then
25   never calls a deputy to come to the housing unit.
26   140.   On another occasion, defendant Kaiser turned off the television and the phones. This was
27   also during lockdown, when everyone in the cells was watching a football game. When plaintiffs
28   and class members against queried why, defendant Kaiser said it was because two inmates were in

                                                                                           32

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                  Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 33 of 55




 1   the POD using the phone. These two inmates had been let outside the cell by the deputy to use the
 2   phone in the POD because the phones inside the cell were not functioning. Nonetheless, defendant
 3   Kaiser chose to punish the entire housing unit by turning off the television, when all the inmates
 4   were locked down it their cells.
 5   141.   Plaintiff LAWRENCE GERRANS was the individual who the other inmates requested to
 6   be their spokesperson. LAWRENCE GERRANS collected everyone’s comments and requests and
 7   wrote up what became, both the Strike Demands and the Strike Statement. Plaintiff LAWRENCE
 8   GERRANS has taken this action at the suggestion of a defendant ACSO lieutenant who came into
 9   the Housing Unit when plaintiffs and class members were refusing food in protest on October 18,
10   2019. On Thursday, October 31, 2019, defendant ACSO had him removed from Santa Rita Jail,
11   and transferred to Marin County jail. In Marin County Jail, plaintiff LAWRENCE GERRANS has
12   been placed into administrative segregation.
13   142.   Defendant ACSO also began issuing disciplinary citations only to sentenced inmates who
14   had been workers. None of the workers had been informed that they lacked the right to not work.
15   They all believed that working was a “voluntary” activity, especially since the only compensation
16   they received was “food treats”.                     15 CCR 1080 requires that the disciplinary process be posted or
17   handed out to inmates. There is nothing posted nor is there anything in the ACSO handbook that
18   workers are prohibited from refusing work, and that if an inmate worker refuses to work, that they
19   would be subject to discipline.
20   143.   Plaintiff MARTIN GALLARDO, and class members have been issued disciplinary notices
21   stating that they were losing privileges and that additional time would be added to their sentence.
22   Plaintiff GALLARDO and other plaintiffs have requested a due process hearing, and none has
23   been held.
24   144.   Following the strike deputies have told plaintiffs and members of the class, not to speak
25   with plaintiffs’ counsel. On three days, despite significant efforts by plaintiffs’ counsel to have
26   interviews with plaintiffs and members of the class, and despite confirmed appointments, after
27   plaintiff’s counsel and staff drove from Oakland to Santa Rita Jail, they were told that over half of
28

                                                                                           33

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 34 of 55




 1   the visits could not take place due to the “unavailability” of deputies to move inmates. On Friday,
 2   November 8, 2019, counsel’s paralegal was only able to have one of the 5 visits scheduled.
 3
                                       PRIOR KNOWLEDGE OF THESE CONDITIONS
 4
 5                                CONSCIOUS DISREGARD OF HARM TO INMATES

 6   145.   None of these complaints are new, or a surprise. Many of these exact same issues, as listed
 7   in the Strike Demands have been made by women prisoners in the Mohrbacher case, filed in
 8
     January, 2018, now pending in this court. 3:18-cv-00050-JD.
 9
     146.   Defendants were well aware of the issues and have chosen to not address or fix the
10   problem. Defendants Ahern, Madigan, and Hesselein, encouraged, authorized, ratified, and
11   condoned the unconstitutional and wrongful conducts complained of herein.
12   147.   Said customs, policies and practices include the maintenance of inhumane and unsanitary
13
     conditions of confinement, the interference, disruption of plaintiffs’ First Amendment protective
14   activities, and the right to family visits and communications with family and attorneys; the failure
15   to maintain adequate policies and failure to adequately train, supervise and control jail employees
16   including jail deputies and technicians; failure to insure that for profit contractors provide adequate
17
     services including medical care, and health, nutritious and edible food.
18
     Applicable Community Standards
19   148.   SRJ’s treatment of prisoners falls far short of acceptable conditions under the United States
20   Constitution. The Eighth Amendment to the U.S. Constitution requires that correctional facilities
21   “must ensure that inmates receive adequate food, clothing, shelter, and medical care.” Foster v.
22
     Runnels, 554 F.3d 807, 812 (9th Cir. 2009) quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)
23
     149.   California Regulations provide a ready benchmark for what constitutes “adequate food,
24   clothing, . . . and medical care.” All references will be to Title 15.
25   150.   Santa Rita Jail is primarily a Type II facility, defined as “a local detention facility used for
26   the detention of persons pending arraignment, during trial, and upon a sentence of commitment.”
27
     151.   California Code of Regulations (hereinafter “CCR”) 15, § 1006.
28

                                                                                           34

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 35 of 55




 1   152.     CCR §1051 requires appropriate segregation of inmates until a medical evaluation is
 2   completed.
 3   153.     CCR §1061 requires an “voluntary academic and/or vocational education of housed
 4   inmates.”
 5   154.     CCR §1062 requires that ACSO “provide for as many visits and visitors” for inmates as the
 6   facility allows.
 7   155.     CCR § 1073 requires a grievance procedure where inmates “may appeal and have resolved
 8   grievances relating to any conditions of confinement.
 9   156.     CCR§ 1080 requires that rules and disciplinary penalties be posted or issued to each inmate.
10   157.     CCR §1200 requires “emergency and basic health care”.
11   158.     CCR § 1206 requires health screening, and a “written plan to provide care” for any inmate at
12   the time of booking who requests or needs medical, mental health care.
13   159.     CCR §1210(b) specifies that “[f]or each inmate treated for health conditions for which
14   additional treatment, special accommodations and/or a schedule of follow-up care is/are needed
15   during the period of incarceration, responsible health care staff shall develop a written treatment
16   plan.”
17   160.     CCR § 1248 specifies that, “The medical diets utilized by a facility shall be planned,
18   prepared and served with consultation from a registered dietitian. The facility manager shall
19   comply with any medical diet prescribed for an inmate.
20   161.     CCR § 1248 further specifies that, “[t]he facility manager and responsible physician shall
21   ensure that the medical diet manual, which includes sample menus of medical diets, shall be
22   available in both the medical unit and the food service office for reference and information. A
23   registered dietitian shall review, and the responsible physician shall approve, the diet manual on an
24   annual basis.
25   162.     CCR § 1240 specifies that, “[p]rovisions shall be made for inmates who may miss a
26   regularly scheduled facility meal. They shall be provided with a substitute meal and beverage, and
27   inmates on medical diets shall be provided with their prescribed meal.”
28

                                                                                             35

                                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                     Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 36 of 55




 1   163.     CCR § 1242 specifies that “Menus shall be planned to provide a variety of foods, thus
 2   preventing repetitive meals.”
 3   164.     CCR § 1241 specifies that “A wide variety of food should be served.”
 4   165.     CCR § 1241(c) specifies that “The daily requirement of fruits and vegetables shall be five
 5   servings. At least one serving shall be from each of the following three categories:
 6   166.     CCR § 1241(c)(1) specifies that “One serving of a fresh fruit or vegetable per day, or seven
 7   (7) servings per week.”
 8   167.     CCR § 1241(c)(2) specifies that “One serving of a Vitamin C source containing 30 mg. or
 9   more per day or seven (7) servings per week.”
10   168.     CCR § 1241(c)(3) specifies that “One serving of a Vitamin A source, fruit or vegetable,
11   containing 200 micrograms Retional Equivalents (RE) or more per day, or seven servings per
12   week.”
13   169.     CCR § 1241 further specifies that “Providing only the minimum servings outlined in this
14   regulation is not sufficient to meet the inmates’ caloric requirements. Additional servings from the
15   dairy, vegetable-fruit, and bread-cereal groups must be provided in amounts to meet caloric
16   requirements.”
17   170.     CCR § 1230 specifies that, “[t]he responsible physician, in cooperation with the food
18   services manager and the facility administrator, shall develop written procedures for medical
19   screening of inmate food service workers prior to working in the facility kitchen”
20   171.     In addition, CCR § 1243 specifies that, “Facilities shall have a written food service plan
21   that shall comply with the applicable California Retail Food Code.”
22   172.     Among other things, the California Retail Food Code § 113980 requires that “All food
23   shall be manufactured, produced, prepared . . . stored . . . and served so as to be pure and free from
24   . . . spoilage; . . . shall be protected from dirt, vermin, . . . droplet contamination, overhead leakage,
25   or other environmental sources of contamination; shall otherwise be fully fit for human
26   consumption.”
27
28

                                                                                            36

                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 37 of 55




 1   173.   As alleged above in Paragraphs 89-118, ACSO and ARAMARK comply with none of the
 2   standards cited above which clearly define what constitutes the provision of adequate foods to
 3   inmates.
 4   174.   CCR § 1260 specifies that, “The standard issue of climatically suitable clothing to inmates
 5   held after arraignment . . . shall include (c) clean undergarments . . . (2) for females - bra and two
 6   pairs of panties.” Further, CCR § 1262 specifies that, “Undergarments and socks shall be
 7   exchanged twice each week.”
 8   175.   CCR § 1248 also provides that “The inmates’ personal undergarments and footwear may be
 9   substituted for the institutional undergarments and footwear specified in this regulation. This
10   option notwithstanding, the facility has the primary responsibility to provide the personal
11   undergarments and footwear.”
12   176.   CCR § 1263 specifies that “Written policy and procedures shall specify handling of laundry
13   that is known or suspected to be contaminated with infectious material.”
14   177.   As alleged above in Paragraphs 63-83, ACSO and Aramark complies with none of the
15   standards cited above which clearly define what constitutes the provision of adequate foods to
16   inmates.
17                                                        FIRST CLAIM FOR RELIEF
18                                    DEPRIVATION OF FEDERAL CIVIL RIGHTS
19                                                             UNDER 42 U.S.C. § 1983
20   178.   Plaintiffs repeat and re-allege each and every allegation contained in the above paragraphs
21   with the same force and effect as if fully set forth herein.
22   179.   This first claim is asserted against Defendants Alameda County Sheriff’s Office, Alameda
23   County, Defendants Gregory Ahern, D. Houghtelling, Thomas Madigan, Captain Derrick C.
24   Hesselein, Deputy Ignont, Deputy Joe and Technician Kaiser, and Does 1 through 25.
25   180.   At all relevant times herein, ACSO has been responsible for operating the Santa Rita Jail.
26   181.   At all relevant times herein, Defendants Hesselein was the individual directly in charge of
27   Santa Rita Jail, with direct supervisory powers, and the duty to properly supervise, train and insure
28   that there are appropriate and necessary policies, procedures, customs, and or practices, and that

                                                                                           37

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 38 of 55




 1   those policies, procedures, customs and/or practices were followed and properly applied. Instead,
 2   while Santa Rita Jail has a plethora of written policies, many of these policies were routinely either
 3   not applied, or applied in a manner that corrupted or perverted the intent and purpose of those
 4   policies, and then caused violations of the Plaintiffs’ and the class members’ constitutional rights
 5   granted pursuant to 42 U.S.C. § 1983, including those under the First, Fourth, Fifth, Eighth and
 6   Fourteenth Amendments.
 7   182.   As a direct and proximate result of the conduct of defendants described herein the named
 8   individual plaintiffs have been denied their constitutional and legal rights as stated, and have
 9   suffered physical injuries and bodily harm, mental and emotional distress, and other damages in an
10   amount according to proof.
11   183.   Defendants’ policies, practices customs, conduct and acts all alleged herein have resulted
12   and will continue to result in irreparable injury to plaintiffs, including but not limited to violations
13   of their constitutional and statutory rights. Plaintiffs have no plain, adequate or complete remedy
14   at law to address the wrongs described herein. Plaintiffs and members of the class remain in the
15   custody and under the control of Defendants. Plaintiffs therefore see injunctive relief from this
16   court, to ensure that plaintiffs and persons similarly situated will not suffer violations of their rights
17   from defendants’ illegal and unconstitutional policies, customs and practices as described herein.
18   184.   An actual controversy exists between plaintiffs and defendants in that
19   185.   Plaintiffs contend that the policies, practices and conduct of defendants alleged herein are
20   unlawful and unconstitutional, whereas plaintiffs are informed and believe that
21   defendants contend that said policies, practices and conduct are lawful and constitutional.
22   Plaintiffs seek a declaration of rights with respect to this controversy
23   185. Defendants’ above-described conduct violated plaintiffs and all class members rights under the
24   First, Fourth, Fifth, Eighth and Fourteen Amendment.
25                                                     SECOND CLAIM FOR RELIEF
26       DEPRIVATION OF FEDERAL CIVIL RIGHTS UNDER 42 U.S.C. § 1983 AGAINST
27                  ACSO AND THE CALIFORNIA FORENSIC MEDICAL GROUP
28

                                                                                           38

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 39 of 55




 1   186.    Plaintiffs repeat and re-allege each and every allegation contained in the above paragraphs
 2   with the same force and effect as if fully set forth herein.
 3   187.    At all relevant times herein, Defendant CALIFORNIA FORENSIC MEDICAL GROUP
 4   acted under color of State law.
 5   188.    At all relevant times herein, Defendant CFMG established and/or followed policies,
 6   procedures, customs, and or practices, and those policies were the cause of violation of the
 7   Plaintiffs’ and the class members’ constitutional rights granted pursuant to 42 U.S.C. § 1983,
 8   including those under the Eighth and Fourteenth Amendments. All of the aforementioned acts of
 9   the Defendant CFMG, their agents, servants and employees, were carried out jointly with ACSO
10   under the color of state law.
11   189.    At all relevant times herein, Defendant ALAMDEA COUNTY SHERIFF’S OFFICE
12   delegated to Defendant CFMG the traditional public function of determining and controlling the
13   provision of medical services to inmates, including inmates, in such a way as deliberately
14   calculated to deny such inmates access to adequate medical care. The denial of necessary and
15   appropriate medical services was imposed in order to reduce CFMG’s costs under its contract with
16   ASCO, specifically pursuant to the pricing provisions of that contract which penalized CFMG for
17   allowing the provision of any outside medical care, regardless of the medical necessity of such
18   care.
19   190.    At all relevant times herein, Defendant CFMG acted jointly and intentionally with
20   Defendant ACSO, pursuant to a customary plan to restrict Plaintiffs and class members from
21   obtaining medically necessary and appropriate medical care.
22   191.    At all relevant times herein, Defendant CFMG intentionally participated with the Defendant
23   ACSO in a customary plan to restrict Plaintiffs and class members from obtaining medically
24   necessary and appropriate medical care.
25   192.    At all relevant times herein, an inmate's right to necessary and appropriate medical services
26   was clearly established. The contours of the right to necessary and appropriate medical services
27   was made sufficiently clear by, among other things, the California Regulations cited herein.
28

                                                                                           39

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 40 of 55




 1   193.   At all relevant times herein, Defendants CFMG and ACSO acted with deliberate
 2   indifference to the violation of Plaintiff's class members' rights. As shown above, CFMG and
 3   ACSO were aware of the substantial risk of serious harm to an inmate's health and safety created
 4   by the denial of necessary and appropriate medical services and CFMG and ACSO deliberately
 5   disregarded that risk. At all relevant times, the California Regulations cited herein put CFMG and
 6   ACSO on actual notice that such substantial risk of serious harm is not one that today's society
 7   chooses to tolerate.
 8   194.   At all relevant times herein, there existed a pervasive entwinement between Defendant
 9   CFMG and Defendant ACSO, in that CFMG was at all relevant times delegated by ACSO the
10   traditional public function of determining and providing medical care to inmates.
11   195.   The deprivation of Plaintiffs’ and class members’ constitutional rights was caused by the
12   close nexus between Defendant CFMG and Defendant ACSO that was created by the direct role of
13   Defendant ACSO in enforcing CFMG’s determination to deny and withhold necessary and
14   appropriate medical care to SRJ inmates.
15   196.   The close nexus between Defendants CFMG and ACSO is the legal cause of injuries to
16   Plaintiffs and the class as alleged herein and, as a result, Plaintiffs and the class have sustained
17   general and special damages, as well as incurring attorneys’ fees, costs, and expenses, including
18   those as authorized by 42 U.S.C. § 1988, to an extent and in an amount subject to proof at trial.
19    Wherefore, plaintiffs and the prisoner class they represent request relief as outlined below.
20                                                       THIRD CLAIM FOR RELIEF
21       DEPRIVATION OF FEDERAL CIVIL RIGHTS UNDER 42 U.S.C. § 1983 AGAINST
22                       ACSO AND ARAMARK CORRECTIONAL SERVICES LLC
23   197.   Plaintiffs repeat and re-allege each and every allegation contained in the above paragraphs
24   with the same force and effect as if fully set forth herein.
25   198.   At all relevant times herein, Defendant ARAMARK CORRECTIONAL SERVICES LLC
26   acted under color of State law.
27   199.   At all relevant times herein, Defendant ARAMARK established and/or followed policies,
28   procedures, customs, and or practices, and those policies were the cause of violation of the

                                                                                           40

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                  Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 41 of 55




 1   Plaintiffs’ and the class members’ constitutional rights granted pursuant to 42 U.S.C. § 1983,
 2   including those under the Eighth and Fourteenth Amendments. All of the aforementioned acts of
 3   the Defendant ARAMARK, their agents, servants and employees, were carried out under the color
 4   of state law.
 5   200.    At all relevant times herein, Defendant ALAMDEA COUNTY SHERIFF’S OFFICE
 6   delegated to Defendant ARAMARK the traditional public function of feeding municipal inmates
 7   and allowed and enabled Defendant ARAMARK to cause constitutionally inadequate food to be
 8   provided to SRJ inmates and to deny SRJ food that is adequate to sustain health. The denial of
 9   food that is adequate to sustain health was imposed in order to reduce ARAMARK’s costs under
10   its contract with ASCO.
11   201.    At all relevant times herein, Defendant ARAMARK acted jointly and intentionally with
12   Defendant ACSO, pursuant to a customary plan to prevent Plaintiffs and class members from
13   having access to food that is adequate to maintain health.
14   202.    At all relevant times herein, Defendant ARAMARK intentionally participated with the
15   Defendant ACSO in a customary plan to prevent Plaintiffs and class members from having access
16   to food that is adequate to maintain health.
17   203.    On information and belief, plaintiffs allege that deplorable, inedible jail food benefited said
18   defendants by lowering the cost of providing this food, and at the same time encouraging inmates
19   at Santa Rita Jail to purchase the over-priced commissary food, from which defendant ACSO also
20   benefited.
21   204.    At all relevant times herein, an inmate's right to food that is adequate to maintain health
22   was clearly established. The contours of the right to food that is adequate to maintain health was
23   made sufficiently clear by, among other things, the California Regulations cited herein.
24   205.    At all relevant times herein, Defendants ARAMARK and ACSO acted with deliberate
25   indifference to the violation of Plaintiff's class members' rights. As shown above, ARAMARK and
26   ACSO were aware of the substantial risk of serious harm to an inmate's health created by the denial
27   of food that is adequate to maintain health and ARAMARK and ACSO deliberately disregarded
28   that risk. At all relevant times, the California Regulations cited herein put ARAMARK and ACSO

                                                                                             41

                                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                     Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                 Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 42 of 55




 1   on actual notice that such substantial risk of serious harm is not one that today's society chooses to
 2   tolerate.
 3   206.    At all relevant times herein, there existed a pervasive entwinement between Defendant
 4   CFMG and Defendant ACSO, in that ARAMARK was at all relevant times delegated by ACSO
 5   the traditional State function of feeding inmates.
 6   207.    The deprivation of Plaintiffs’ and class members’ constitutional rights was caused by the
 7   close nexus between Defendant CFMG and Defendant ACSO that was created by the direct role of
 8   Defendant ACSO in enforcing ARAMARK’s determination to prevent Plaintiffs and class
 9   members from having access to food that is adequate to sustain health.
10   208.    The close nexus between Defendants ARAMARK and ACSO is the legal cause of injuries
11   to Plaintiffs and the class as alleged herein and, as a result, Plaintiffs and the class have sustained
12   general and special damages, as well as incurring attorneys’ fees, costs, and expenses, including
13   those as authorized by 42 U.S.C. § 1988, to an extent and in an amount subject to proof at trial.
14
15    WHEREFORE, Plaintiffs and the Prisoner Class they represent request relief as
16    outlined below.
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                           42

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
               Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 43 of 55




 1                                                            PRAYER FOR RELIEF
 2
     WHEREFORE, Plaintiffs respectfully request the Court to:
 3
     1.     Certify the Class of male prisoners at Santa Rita under Rule 23, F.R. Civ P., and also the
 4
     Subclass of male prisoners who have been sentenced.
 5
 6   2.     Make findings of fact reflecting the general and specific failings and inadequacies of both

 7   groups of defendants’ approaches to and practice in the care of male prisoners, the pattern and

 8   practice of defendants’ non-feasance and maltreatment of male prisoners, and defendants’

 9   violations of statutory, regulatory and constitutional requirements in dealing with male prisoners.

10   3.     Initiate a serious effort, perhaps with a Rule to Show Cause, to require defendants to
11   provide medical care for all prisoners who are in withdrawal from addiction to drugs, particularly
12   opiates and fentanyl.
13   4.     Make findings of fact that lockdown and continued denial of out of cell time and denial of
14   outdoor recreation constitutes punishment of pretrial detainees;
15   A. Prohibit defendants from:
16    1.    punishing or threatening to punish prisoners for exercising their right to free speech,
17    particularly regarding problems in Santa Rita Jail;
18    2.    coercing or pressuring prisoners to not file a grievance or to withdraw a grievance;
19    3.    requiring inmate workers to do coroners’ laundry;
20    4.    24-hour lockdowns without a justifiable exigent circumstance, not merely staff scheduling
21    and ease;
22    5.    interfering with prisoners’ mail;
23    6.    preventing or interfering with attorney client communications;
24    7.    charging for video visits when defendants have not permitted the prisoner to participate in
25    the video visit;
26    8.    interfering with, preventing or cancel duly scheduled visits, whether video or in person.
27   And,
28

                                                                                          43

                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
                  Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 44 of 55




 1   B. Affirmatively Order and direct defendants to:
 2   1.    Fully comply with all applicable state statutes and regulations, and develop a legitimate
 3   individual treatment plan for each detoxing prisoner, and carry it out completely!
 4   2.    Fully comply with all applicable state statutes and regulations for a sufficient, healthy,
 5   balanced, nutritious diet approved by a doctor;
 6   3.    Develop, implement and maintain a systematic program for sanitation throughout the jail,
 7   including housing units, holding cells, kitchen and all bathrooms.
 8   4.    Immediately provide no less 12 to 16 hours out of cell time daily for all pretrial detainees
 9   with no less than the minimum outdoor exercise prescribed by state regulations;
10   5.    Stop the profiteering from phone calls, video calls and the commissary;
11   6.    Permit confidential legal contact visits between plaintiffs, class members and their
12   attorneys;
13   7.    Enter a preliminary and permanent injunction on behalf of the broad Class of male
14   prisoners which will counter and remedy the County defendants’ broader unconstitutional
15   practice(s) as complained of and to be shown further;
16   8.    Award compensatory and punitive damages to plaintiffs against defendants in amounts to
17   be determined at trial;
18   9.    Award costs and fees for this action, including attorneys’ fees;
19   10.   Grant such other and further relief as this Court deems appropriate.
20   DATED: November 12, 2019                                   LAW OFFICE OF YOLANDA HUANG
21
22                                                              __/s/ Yolanda Huang________________
                                                                Yolanda Huang
23
24                                                              DENNIS CUNNINGHAM
25
                                                                _/s/ Dennis Cunningham_____________
26
                                                                Counsel for Plaintiffs
27
28

                                                                                           44

                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
             Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 45 of 55




 1                                                         JURY TRIAL DEMAND
 2        A JURY TRIAL IS DEMANDED on behalf of Plaintiffs.
 3   DATED: November 12, 2019                                                 LAW OFFICE OF YOLANDA HUANG
 4
                                                                              __/s/ Yolanda Huang________________
 5
                                                                              Yolanda Huang
 6
 7
 8                                                                            DENNIS CUNNINGHAM
 9
10                                                                            _/s/ Dennis Cunningham______________
                                                                              Dennis Cunningham
11
12
                                                                              DENNIS CUNNINGHAM
13
14                                                                            _/s/ Dennis Cunningham______________
                                                                              Dennis Cunningham
15
16
17
                                                                              Counsel for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28

                                                                                       45

                                                              COMPLAINT; DEMAND FOR JURY TRIAL
               Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
     Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 46 of 55




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                                                      EXHIBIT A
22
23
24
25
26
27
28

                                                                              46

                                                     COMPLAINT; DEMAND FOR JURY TRIAL
      Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 47 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 48 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 49 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 50 of 55
     Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 51 of 55




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                                                      EXHIBIT B
21
22
23
24
25
26
27
28

                                                                              48

                                                     COMPLAINT; DEMAND FOR JURY TRIAL
      Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No____________________________
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 52 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 53 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 54 of 55
Case 3:19-cv-07423-JSC Document 1 Filed 11/12/19 Page 55 of 55
